NOTICE OF INFORMAL AMENDMENT
Response to Amendment
The reply filed on March 11, 2022, does not comply with 37 CFR 1.52(a)(1)(v), which requires, all papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, must be on sheets of paper that are  “(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.” 
Lines 16-17 of independent Claim 12 submitted on March 11, 2022:

    PNG
    media_image1.png
    88
    751
    media_image1.png
    Greyscale

Attempting to capture this text with an optical character recognition tool returns:

    PNG
    media_image2.png
    181
    1291
    media_image2.png
    Greyscale

Lines 16-17 are merely examples. Applicant is required to submit papers having sufficient clarity and contrast between the paper and the writing thereon, as required by 37 CFR 1.52(a)(1)(v).  Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776